NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL JOHN GADDY,                             No.    19-15786

                Plaintiff-Appellant,            D.C. No. 4:16-cv-01319-HSG

 v.
                                                MEMORANDUM*
M. TOWNSEND, Appeals Coordinator; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      California state prisoner Michael John Gaddy appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging retaliation. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Gaddy failed

to raise a genuine dispute of material fact as to whether defendants took any

adverse action against him because of a grievance he filed to correct an erroneous

disciplinary record, which was in fact corrected. See Rhodes v. Robinson, 408 F.3d

559, 567-68 (9th Cir. 2005) (setting forth elements of a First Amendment

retaliation claim in the prison context).

      AFFIRMED.




                                            2                                   19-15786